Citation Nr: 0433095	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  04-01 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for asthma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from November 1994 to 
September 2001.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issues not on appeal

In a June 2002 rating decision, the RO, in part, denied 
entitlement to service connection for bronchitis and 
mechanical low back pain.  The veteran subsequently filed a 
timely notice of disagreement, and in November 2003 the RO 
issued a Statement of the Case.  However, the veteran did not 
submit a timely substantive appeal as to those issues.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  See also 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2003).  The matters of the 
veteran's entitlement to service connection for bronchitis 
and mechanical low back pain are therefore not before the 
Board and will be discussed no further herein.




	(CONTINUED ON NEXT PAGE)





REMAND

The veteran seeks entitlement to service connection for 
tinnitus and asthma.  In essence, he contends that both 
conditions were incurred in service.

The Board believes that additional development is required 
before an informed decision may be rendered in this case.

Reason for remand

VA examination 
 
The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations require VA to provide a veteran with 
an examination or to obtain a medical nexus opinion based 
upon a review of the evidence of record if VA determines it 
is necessary to decide the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In this regard, the Board notes that the record contains 
evidence showing that the veteran currently has the claimed 
disabilities.  In addition, service medical records reflect 
that the veteran was routinely exposed to hazardous noise and 
was diagnosed with an upper respiratory infection in December 
1996.  As such, the Board believes that a medical nexus 
opinion is necessary in this case.  The Board notes that a 
nexus opinion regarding the veteran's tinnitus was not 
provided on the June 2002 VA audiological examination.  The 
veteran has not been afforded a VA examination in conjunction 
with his asthma claim.

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for 
VA audiology examination to determine the 
existence and etiology of the claimed 
tinnitus.  The claims folder should be 
made available to the examiner.  All 
indicated tests and studies should be 
performed.  The examiner should express 
an opinion as to whether any diagnosed 
tinnitus is as least as likely as not 
related to the veteran's active military 
service.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

2.  VBA should schedule the veteran for a 
VA examination to determine the etiology 
of his asthma.  The claims folder should 
be made available to the examiner.  All 
indicated tests and studies should be 
performed.  The examiner should express 
an opinion as to whether any diagnosed 
asthma is as least as likely as not 
related to the veteran's active service, 
including the upper respiratory infection 
diagnosed in December 1996.  A report of 
the examination should be associated with 
the veteran's VA claims folder.

3.  Thereafter, VBA should readjudicate 
the issues on appeal.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




